DETAILED ACTION
The present application, filed on 03/23/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 05/09/2022.
Claims 1-4, and 6-14 are pending and have been considered below.

Priority
The application claims priority to foreign application CN 201821611921, filed on 09/30/2018, and is a 371 of PCT/CN2019/106232, filed on 09/17/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/2021, 04/07/2021, and 12/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-4, and 6-14 under 35 USC 102 have been fully considered and are persuasive. However, upon further consideration, a more detailed rejection is made in view of Zou, interpreting the overlap area .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN 207015475).
Regarding claim 1, Zou discloses {Figures 1-5} a chassis of an automated guided vehicle, comprising: a front frame {1}; and a rear frame {2}, wherein the rear frame {2} engages with the front frame {1} in a hinge joint manner to allow relative folding between the rear frame {2} and the front frame {1}, an overlap area {along the right side of a in Figure 2; area where 13, 23 overlap} is provided in a position at which the front frame {1} engages with the rear frame {2}, and a folding space {apparent from Figures 3-4 that front frame 1 has a rectangular shaped receiving hinge portion 13, and that rear frame 2 has a semi-circle shaped hinge portion ~23 that is received by hinge portion 13, which would leave a folding space in the shaped of a rectangle minus a semi-circle with a diameter equal to the rectangle’s width} is reserved in the overlap area for realizing the relative folding.
Regarding claim 2, Zou discloses {Figures 1-3} the relative folding comprises upwarping or downwarping {Pg. 6, lines 1-38} of the front frame {1} relative to the rear frame {2}.
Regarding claim 3, Zou discloses {Figures 1-3} the front frame {1} hinges with the rear frame {2} in a towed manner.
Regarding claim 4, Zou discloses {Figures 2-5} a damping device {33} that is arranged between the front frame {1} and the rear frame {2} for generating a damping restraining force against the relative folding. 
Regarding claim 10, Zou discloses {Figures 1-3} a circular hollow {intersection of dotted lines in Figure 2} is formed at the position at which the front frame {1} engages with the rear frame {2}.
Regarding claim 11, Zou discloses {Figures 1-5} the front frame {1} hinges with the rear frame {2} by a pin shaft {Z}.
Regarding claim 12, Zou discloses {Figures 1-4} the front frame {1} is provided with one of an engaging block and an engaging groove {13}, and the rear frame {2} is provided with the other one of the engaging block {23} and the engaging groove {13}; the engaging block {23} is embedded in the engaging groove {13}; and the pin shaft {Z} penetrates a coaxial hole {A} of the engaging block {23} and the engaging groove {13}.
Regarding claim 13, Zou discloses {Figures 1-4} the pin shaft {Z} has a pin {Z} and a connecting piece {“first link plate”, “second link plate”} located at the end of the pin {Z}, wherein the pin {Z} penetrates the coaxial hole {A} of the engaging block {23} and the engaging groove {13}, and the connecting piece is fixed to the front frame {1} or the rear frame {Pg. 4, lines 16-19}.
Regarding claim 14, Zou discloses {Abstract} an automated guided vehicle {“automatic guidance transportation car”}, comprising the chassis {1, 2} of an automated guided vehicle according to claim 1.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614